ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-12, 15-17, 26, 29, 30, 33, and 34 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., obtaining, by a user equipment in an inactive state, a judgement result by determining whether there is data to be transmitted from the user equipment currently, when a radio access network-based location area update (RLAU) is triggered, wherein the data to be transmitted is one of service data and signaling data; based on the judgment result and a first message, determining, by the user equipment in an inactive state, a second message, wherein the first message is an original connection resume request message, and the second message carries a cause value requesting for resuming connection; and transmitting, by the user equipment in an inactive state, the second message to a base station. 
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 12, and 15, particularly, receiving, by the user equipment, a response message sent by the base station based on the cause value, wherein the response message instructs the user equipment whether to switch to a connection state, wherein receiving, by the user equipment, the response message sent by the base station based on the cause value comprises: receiving, by the user equipment, a first response message transmitted from the base station in response to determining that the cause value indicates that location area update occurs in the user equipment, wherein the first response message carries an instruction information which instructs the user equipment to continue working in the inactive state, or in response to determining that the cause value indicates that location area update occurs in the user equipment and there is data to be transmitted, the method further comprises: receiving, by the user equipment, a second response message transmitted from the base station in response to determining that a type of the data to be transmitted and a state of the current network meet a first condition, wherein the second response message carries the instruction information which instructs the user equipment to continue working in the inactive state, and carries a cause value indicating for rejecting to resume the connection state; and receiving, by the user equipment, a third response message transmitted from the base station in response to determining that the type of the data to be transmitted and the state of the current network meet a second condition, wherein the third response message instructs the user equipment to resume the connection state, wherein the type of the data to be transmitted and a state of the current network are determined by the base station.
Claim(s) 2-11, 16, 17, 26, 29, 30, 33, and 34 are allowable by virtue of their dependency on claim(s) 1, 12, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., mobility management for RRC_INACTIVE user equipment and location area determination in wireless cellular telecommunication.
US 11184938 B2		US 10897708 B2		US 20180092157 A1
US 20070218881 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 23, 2021